DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-28 are pending.
This action is Non-Final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16, 19, 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14-15 lack proper antecedent basis for the term “the needle cover catch” which renders the claim indefinite. It is possible the claim 14 was intended to depend on claim 13 which would set forth basis for the term. 
Regarding claim 19, the limitation "the second base portion includes a mounting extension” renders the claim indefinite. Applicant is attempting to further limit a structure that was never positively recited and only inferentially referred to rendering the claim indefinite. Applicant should positively recite a second base structure in claim 34 before further limiting the structure.
Regarding claim 27, the limitation “a sensor carried” renders the claim indefinite. It is unclear whether this is the same sensor as claimed as being a component of the sensor hub in claim 11 or an additional sensor.
The dependent claims are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-2, 4, 11-12, 26-28 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Goode, JR et al. (Goode, US 2006/0258929).
Regarding claim 1, Goode teaches an introducer (see Figure 7 as well as applicator 12 or 312) comprising: 
a housing detachably connectable to a sensor hub containing a sensor (see Figures 2, 9A-9G and [0155] where the applicator comprises an applicator body 18 that guides the applicator components (see FIGS. 7 through 9) and includes an applicator body base 60 configured to mate with the mounting unit 14 during insertion of the sensor into the host), the housing including a needle cover (see Figures 7 and 9B where needle 72 is covered inside the applicator initially before extended through use of a push rod and after being retracted into the applicator, including by guide tube assembly 20 which covers the needle); and 
a needle contained in and extending out of the housing (see Figures 7 and 9 needle 72), wherein the needle cover is contained at least partially within the housing and extendable over the needle and out of the housing (see Figures 7 and 9), and wherein the needle cover is operable to move in relation to the needle such that the needle cover covers the needle when the housing is detached from the sensor hub (see Figure 7 guide tube assembly 20, [0297]).
Regarding claim 2, Goode teaches wherein the needle is permanently covered by the needle cover after the housing is disconnected from the sensor hub (see [0319]).
Regarding claim 4, Goode teaches wherein when the housing is connected to the sensor hub, the needle cover is substantially contained within the housing, and when the housing is disconnected from the sensor hub, the needle cover extends over the needle, whereby the needle is covered by the needle cover (see Figures 7, 9, cover 20 still in housing until deployed, when detached the cover is extended over the needle inside the applicator, [0297]).
Regarding claim 11, Goode teaches a sensor set comprising: 
a sensor hub including a sensor (see Figure 4 mounting unit 14, contact subassembly 26 contains a sensor 32); 
a sensor electronics hub connectable to the sensor and including sensor electronics operable to receive signals from the sensor (see Figure 4 electronics unit 16 and [0154] where one or more contacts 28 configured to provide secure electrical contact between the sensor and the electronics unit 16; it is interpreted that electronics include the connections between sensor in component 26); and 
an introducer (see Figure 7 as well as applicator 12 or 312) including: 
a housing detachably connectable to the sensor hub (see Figures 2, 9A-9G and [0155] where the applicator comprises an applicator body 18 that guides the applicator components (see FIGS. 7 through 9) and includes an applicator body base 60 configured to mate with the mounting unit 14 during insertion of the sensor into the host), the housing including a needle cover (see Figures 7 and 9B where needle 72 is covered inside the applicator initially before extended through use of a push rod and after being retracted into the applicator, including by guide tube assembly 20 which covers the needle); and 
a needle contained in and extending out of the housing (see Figures 7 and 9 needle 72), 
wherein the needle cover is at least partially contained within the housing and extendable over the needle and out of the housing (see Figures 7 and 9), and wherein the needle cover is operable to move in relation to the needle such that the needle cover covers the needle when the housing is detached from the sensor hub (see Figure 7 guide tube assembly 20, [0297]).
Regarding claim 12, Goode teaches wherein when the housing is connected to the sensor hub, the needle cover is substantially contained within the housing, and when the housing is disconnected from the sensor hub, the needle cover extends over the needle, whereby the needle is covered by the needle cover (see Figures 7, 9, cover 20 still in housing until deployed, when detached the cover is extended over the needle inside the applicator, [0297]).
Regarding claim 26, Goode teaches wherein when the introducer is connected to the sensor hub in a pre-insertion position, the needle is hidden in the sensor hub (see Figure 9B), and when the introducer is connected to the sensor hub in an insertion position, the needle extends out of the sensor hub (see Figure 9C).
Regarding claim 27, Goode teaches wherein the sensor hub includes: a sensor hub housing including a sensor carrier (contact subassembly 26) and a sensor hub base (see Figure 11B and 12B where mounting base 24 contains a base location to house the contact subassembly), the sensor hub base having a pocket (see Figure 11B where sensor is inserted from hole in mounting base 24 and adhesive pad 8); and a sensor carried in the sensor carrier (32 sensor) and extending into the carrier pocket (see Figure 11B), wherein the sensor carrier is operable to move into the pocket such that the sensor extends out of the pocket and sensor hub base (see Figure 11B).
Regarding claim 28, Goode teaches wherein the sensor is a thin film electrochemical sensor for measuring glucose (see [0027—[0028] where in some preferred embodiments, the electrode domain 47 is formed from a hydrophilic polymer such as polyvinylpyrrolidone (PVP).  An electrode domain formed from PVP has been shown to reduce break-in time of analyte sensors; for example, a glucose sensor utilizing a cellulosic-based interference domain. Preferably, the electrode domain is deposited by vapor deposition, spray coating, dip coating, or other thin film techniques on the electroactive surfaces of the sensor).

Claims 1-2, 4-10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Oshima (EP 1704889 A1; cited by applicant).
Regarding claim 1  Oshima teaches an introducer comprising: 
a housing detachably connectable to a sensor hub containing a sensor (see Figures 1-2 reference 31 grip which is connectable to a hub 5 in Figures 1-2, also see Figure 3C where housing is connectable to the hub; it is noted that the sensor hub is not positively claimed and only inferentially recited), the housing including a needle cover (see Figures 1-3 reference 6 protector); and 
a needle contained in and extending out of the housing (see Figures 1-3 reference 2) contained in and extending out of the housing (see Figures 1-3), 
wherein the needle cover is contained at least partially within the housing and extendable over the needle and out of the housing, and wherein the needle cover is operable to move in relation to the needle such that the needle cover covers the needle when the housing is detached from the sensor hub (see Figures 3a-c).
Regarding claim 2, Oshima teaches wherein the needle is permanently covered by the needle cover after the housing is disconnected from the sensor hub (see abstract, [0013]-[0014], [0046]-[0047]).
Regarding claim 4, Oshima teaches wherein when the housing is connected to the sensor hub, the needle cover is substantially contained within the housing, and when the housing is disconnected from the sensor hub, the needle cover extends over the needle, whereby the needle is covered by the needle cover (see Figures 1, 3a-c).
Regarding claim 5, Oshima teaches wherein the needle cover includes a needle cover catch operable to catch onto the sensor hub and extend the needle cover out of the housing when the sensor hub is separated from the housing (see Figures 1, 3a-c).
Regarding claim 6, Oshima teaches wherein the needle cover includes a locking element operable to lock the needle cover catch onto the sensor hub until the needle cover is substantially fully extended out of the housing (see Figure 1, [0046]-[0047] mechanisms).
Regarding claim 7, Oshima teaches wherein the locking element moves in the opposite direction from the sensor hub when the needle cover is substantially fully extended out of the housing, allowing the needle cover catch to uncatch from the sensor hub (see [0045]-[0047] mechanisms).
Regarding claim 8, Oshima teaches wherein the housing includes an internal locking ledge and the locking element includes a locking element catch that catches on the internal locking ledge when the needle cover is substantially fully extended out of the housing, causing the locking element to move in the opposite direction from the sensor hub  (see Figure 1 [0045]-[0047] mechanisms).
Regarding claim 9, Oshima teaches wherein the needle cover includes one or more cover locks operable to lock the needle cover in an extended position (see Figure 1 [00045]-[0047] mechanisms).
Regarding claim 10, Oshima teaches wherein the housing includes a locking opening and the one or more cover locks interact with the locking opening such that the needle cover is locked in an extended position (see Figure 1, [00045]-[0047] mechanisms).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goode, JR et al. (Goode, US 2006/0258929) as applied to claim 1 above, and further in view of Wojcik (US 2007/0191772).
Regarding claim 3, the limitations are fully met by Goode, except Goode is silent on the limitation of the housing is composed of a substantially rigid plastic. Wojcik teaches an insertion safety infusion set (see title), that comprises a cannula housing having a base and an infusion set containing an insertion needle (see abstract), where the infusion set contains an external housing 68 that may be made of molded plastic (see [0044]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Goode with the teachings of Wojcik to apply known techniques in the medical device industry of using plastics as the material of the housing of the device taught by Goode to yield the predictable results of constructing components simply and inexpensively as is well known in the medical technology.

Claims 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oshima (EP 1704889 A1; cited by applicant) as applied to claim 1 above, and further in view of Wojcik (US 2007/0191772).
Regarding claim 3, the limitations are fully met by Oshima, except Oshima is silent on the limitation of the housing is composed of a substantially rigid plastic. Wojcik teaches an insertion safety infusion set (see title), that comprises a cannula housing having a base and an infusion set containing an insertion needle (see abstract), where the infusion set contains an external housing 68 that may be made of molded plastic (see [0044]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Oshima with the teachings of Wojcik to apply known techniques in the medical device industry of using plastics as the material of the housing of the device taught by Oshima to yield the predictable results of constructing components simply and inexpensively as is well known in the medical technology.

Claims 18-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goode, JR et al. (Goode, US 2006/0258929) as applied to claim 11 above, and further in view of Roesicke et al. (Roesicke, US 2008/0242962).
Regarding claim 18, the limitations are met by Goode, where Goode teaches a mounting base containing a first side and a second side (see Figures 2-4, 9, 11-13 references 8 and 308 (308 not expressly defined but appears to be same component as 8 and is potentially a typo) adhesive pad), wherein the first side is attached at a first base portion to the sensor hub (see Figure 4 where component 24 is attached to adhesive pad 8 to create a first contact point; it is noted that the first base portion is not positively recited as a structural component of the invention and is only inferentially referred to), however the limitations of the first side is operable to mate with the sensor electronics hub at a second base portion  (it is noted the second base portion is only inferentially recited and not positively recited as a structural component of the invention); and a reusable adhesive attached to the second base portion on the first side of the mounting base, wherein the reusable adhesive is operable to removably adhere to the sensor electronics hub when the sensor electronics hub mates with the second base portion are not directly taught.
Roesicke teaches a system for measuring an analyte concentration in a human or animal with an implantable sensor (see abstract), where the  base station 2 is placed on sensor carrier unit 10, on the base plate 27,  the base plate 27 has an adhesive surface that is protected by a film that can be peeled off, and which is multi-part and whose parts each cover different areas of the adhesive surface and are separated from each other when the film is peeled off; said adhesive surface can, for example, be provided in the form of a double-sided adhesive film or a pad that is adhesive on both sides such that one adhesive surface can be glued to the bottom side of the sensor carrier unit 10 and the other adhesive surfaces, according to its purpose, can be glued to the skin of a patient (see [0083]), that can have an insertion aid 37 be attached to the sensor carrier unit 10 that renders the puncturing of the sensor 3 and/or of an insertion cannula carrying the sensor into the body of a patient easier (see [0087]), a spent sensor carrier unit 10 can be uncoupled from the base station 2 and replaced by a new sensor carrier unit 10 (see [0034] indicating the adhesive is reusable). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Goode with the teaching of Roesicke to use an in vivo analyte testing system with separate components attached to an adhesive pad as an obvious substitution of a single adherence component with separate components with predictable results of replacing used components when necessary in order to design the attached unit to have a lower profile to interfere with the patient's day to day life less.
Regarding claim 19, the limitations are fully met by Goode modified with the teaching of Roesicke, where Roesicke teaches the sensor electronics hub has a top and a bottom (see Figure 4) and a second base section (see Figure 4 section 27 under the base station 2), and Goode teaches the base portion includes a mounting extension (see Figures 10A-10C reference 52 pull-tab) configured to extend to the top of the sensor electronics hub (see Figure 10C where pull-tab 52 is capable of extending to the top of the electronics hub), and wherein the reusable adhesive is attached to the second base portion at the mounting extension (see Figure 10A where adhesive is located on 8’ where pull-tab is connected). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Goode with the teaching of Roesicke to use an in vivo analyte testing system with adhesive with pull tabs and separate components as an obvious substitution of a single adherence component with separate components with predictable results of replacing used components when necessary and removal of the adhesive pad in order to design the attached unit to have a lower profile to interfere with the patient's day to day life less and allow for less painful removal of the adhesive pad.
Regarding claim 20, the limitations are fully met by Goode modified with the teaching of Roesicke, where Roesicke teaches the sensor electronics hub is adhered to the reusable adhesive (see Figure 3), the sensor electronics hub is substantially stationary with respect to the second base portion (see Figure 3). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Goode with the teaching of Roesicke to use an in vivo analyte testing system with separate components attached to an adhesive pad as an obvious substitution of a single adherence component with separate components with predictable results of replacing used components when necessary in order to design the attached unit to have a lower profile to interfere with the patient's day to day life less.
Regarding claim 21, the limitations are fully met by Goode modified with the teaching of Roesicke, where Goode teaches the reusable adhesive is selected from the group consisting of silicone, rubber, natural rubber and acrylic adhesives (see [0336] a stretchable solid adhesive pad, such as a rubber-based or an acrylate-based solid adhesive can be used).
Regarding claim 22, the limitations are fully met by Goode modified with the teaching of Roesicke, where Goode teaches the transmission of the sensor data can be through a wire or wireless communication channel (see [0136], see Figure 14), the sensor electronics hub includes a wireless transmitter (see [0363] such that preferably the electronics unit 16 is wirelessly connected to a receiver 158 via one- or two-way RF transmissions or the like).
Regarding claim 23, the limitations are fully met by Goode modified with the teaching of Roesicke, where Goode teaches the mounting base is flexible (see [0335]-[0336] the extensible adhesive pad includes a polymeric foam layer or is formed from adhesive pad foam.  It is believed that the conformability and resiliency of foam aids in conformation to the skin and flexibility during movement of the skin).
Regarding claim 24, the limitations are fully met by Goode modified with the teaching of Roesicke, where Goode teaches an adhesive layer on the second side of the mounting base, the adhesive layer being operable to adhere to the skin of a patient (see [0335] the preferred embodiments provide an adhesive pad for mounting the mounting unit onto the host and further provides a for easy, precise and pain-free release from the host's skin). 
Regarding claim 25, the limitations are fully met by Goode modified with the teaching of Roesicke, where Roesicke teaches the mounting base is shaped to be of substantially the same shape as the bottom of the sensor hub and sensor electronics hub when the sensor hub is connected to the sensor electronics hub (see Figure 3). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Goode with the teaching of Roesicke to use an in vivo analyte testing system with separate components attached to an adhesive pad as an obvious substitution of a single adherence component with separate components with predictable results of replacing used components when necessary in order to design the attached unit to have a lower profile to interfere with the patient's day to day life less.

Claims 13-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goode, JR et al. (Goode, US 2006/0258929) in view of Oshima (EP 1704889 A1; cited by applicant)
Regarding claim 13, Goode teaches a sensor set comprising: 
a sensor hub including a sensor (see Figure 4 mounting unit 14, contact subassembly 26 contains a sensor 32); 
a sensor electronics hub connectable to the sensor and including sensor electronics operable to receive signals from the sensor (see Figure 4 electronics unit 16 and [0154] where one or more contacts 28 configured to provide secure electrical contact between the sensor and the electronics unit 16; it is interpreted that electronics include the connections between sensor in component 26); and 
 teaches an introducer as discussed in claims 11-12 above, however, the limitations of wherein the needle cover includes a needle cover catch operable to catch onto the sensor hub and extend the needle cover out of the housing when the sensor hub is separated from the housing is not directly taught.
Oshima teaches a mechanism for insertion of a needle which is capable of being used with the sensor hub of Goode, such that the sensor for insertion as taught by Goode modification with a cannula insertion addition of being inserted with cannula is within the realm of skill in the art as transcutaneous infusion systems and sensing systems are known to be capable of being combined in the art (see evidence from pertinent art citations), where Oshima teaches
an introducer comprising: 
a housing detachably connectable to a sensor hub containing a sensor (see Figures 1-2 reference 31 grip which is connectable to a hub 5 in Figures 1-2, also see Figure 3C where housing is connectable to the hub; it is noted that the sensor hub is not positively claimed and only inferentially recited), the housing including a needle cover (see Figures 1-3 reference 6 protector); and 
a needle contained in and extending out of the housing (see Figures 1-3 reference 2) contained in and extending out of the housing (see Figures 1-3), 
wherein the needle cover is contained at least partially within the housing and extendable over the needle and out of the housing, and wherein the needle cover is operable to move in relation to the needle such that the needle cover covers the needle when the housing is detached from the sensor hub (see Figures 3a-c);
wherein when the housing is connected to the sensor hub, the needle cover is substantially contained within the housing, and when the housing is disconnected from the sensor hub, the needle cover extends over the needle, whereby the needle is covered by the needle cover (see Figures 1, 3a-c)
wherein the needle cover includes a needle cover catch operable to catch onto the sensor hub and extend the needle cover out of the housing when the sensor hub is separated from the housing (see Figures 1, 3a-c).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the inserter needle structures and receiving structures of Goode with those taught by Oshima in order to obtain predictable results of safely inserting a needle with cannula into a patient to allow for sensing insertion transcutaneously. 
Regarding claim 14, Goode teaches a sensor set comprising: 
a sensor hub including a sensor (see Figure 4 mounting unit 14, contact subassembly 26 contains a sensor 32); 
a sensor electronics hub connectable to the sensor and including sensor electronics operable to receive signals from the sensor (see Figure 4 electronics unit 16 and [0154] where one or more contacts 28 configured to provide secure electrical contact between the sensor and the electronics unit 16; it is interpreted that electronics include the connections between sensor in component 26); and 
 teaches an introducer as discussed in claims 11-12 above, however, the limitations of wherein the needle cover includes a locking element operable to lock the needle cover catch onto the sensor hub until the needle cover is substantially fully extended out of the housing is not directly taught.
Oshima teaches a mechanism for insertion of a needle which is capable of being used with the sensor hub of Goode, such that the sensor for insertion as taught by Goode modification with a cannula insertion addition of being inserted with cannula is within the realm of skill in the art as transcutaneous infusion systems and sensing systems are known to be capable of being combined in the art (see evidence from pertinent art citations), where Oshima teaches
an introducer comprising: 
a housing detachably connectable to a sensor hub containing a sensor (see Figures 1-2 reference 31 grip which is connectable to a hub 5 in Figures 1-2, also see Figure 3C where housing is connectable to the hub; it is noted that the sensor hub is not positively claimed and only inferentially recited), the housing including a needle cover (see Figures 1-3 reference 6 protector); and 
a needle contained in and extending out of the housing (see Figures 1-3 reference 2) contained in and extending out of the housing (see Figures 1-3), 
wherein the needle cover is contained at least partially within the housing and extendable over the needle and out of the housing, and wherein the needle cover is operable to move in relation to the needle such that the needle cover covers the needle when the housing is detached from the sensor hub (see Figures 3a-c);
wherein when the housing is connected to the sensor hub, the needle cover is substantially contained within the housing, and when the housing is disconnected from the sensor hub, the needle cover extends over the needle, whereby the needle is covered by the needle cover (see Figures 1, 3a-c)
wherein the needle cover includes a locking element operable to lock the needle cover catch onto the sensor hub until the needle cover is substantially fully extended out of the housing (see Figure 1, [0046]-[0047] mechanisms).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the inserter needle structures and receiving structures of Goode with those taught by Oshima in order to obtain predictable results of safely inserting a needle with cannula into a patient to allow for sensing insertion transcutaneously. 
Regarding claim 15, the limitations are met by Goode in view of Oshima, where Oshima teaches wherein the locking element moves in the opposite direction from the sensor hub when the needle cover is substantially fully extended out of the housing, allowing the needle cover catch to uncatch from the sensor hub (see [0045]-[0047] mechanisms). It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the inserter needle structures and receiving structures of Goode with those taught by Oshima in order to obtain predictable results of safely inserting a needle with cannula into a patient to allow for sensing insertion transcutaneously. 
Regarding claim 16, the limitations are met by Goode in view of Oshima, where Oshima teaches wherein the housing includes an internal locking ledge and the locking element includes a locking element catch that catches on the internal locking ledge when the needle cover is substantially fully extended out of the housing, causing the locking element to move in the opposite direction from the sensor hub (see Figure 1 [0045]-[0047] mechanisms). It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the inserter needle structures and receiving structures of Goode with those taught by Oshima in order to obtain predictable results of safely inserting a needle with cannula into a patient to allow for sensing insertion transcutaneously.
Regarding claim 17, Goode teaches a sensor set comprising: 
a sensor hub including a sensor (see Figure 4 mounting unit 14, contact subassembly 26 contains a sensor 32); 
a sensor electronics hub connectable to the sensor and including sensor electronics operable to receive signals from the sensor (see Figure 4 electronics unit 16 and [0154] where one or more contacts 28 configured to provide secure electrical contact between the sensor and the electronics unit 16; it is interpreted that electronics include the connections between sensor in component 26); and 
 teaches an introducer as discussed in claim 11 above, however, the limitations of wherein the needle cover includes a locking element operable to lock the needle cover catch onto the sensor hub until the needle cover is substantially fully extended out of the housing is not directly taught.
Oshima teaches a mechanism for insertion of a needle which is capable of being used with the sensor hub of Goode, such that the sensor for insertion as taught by Goode modification with a cannula insertion addition of being inserted with cannula is within the realm of skill in the art as transcutaneous infusion systems and sensing systems are known to be capable of being combined in the art (see evidence from pertinent art citations), where Oshima teaches
an introducer comprising: 
a housing detachably connectable to a sensor hub containing a sensor (see Figures 1-2 reference 31 grip which is connectable to a hub 5 in Figures 1-2, also see Figure 3C where housing is connectable to the hub; it is noted that the sensor hub is not positively claimed and only inferentially recited), the housing including a needle cover (see Figures 1-3 reference 6 protector); and 
a needle contained in and extending out of the housing (see Figures 1-3 reference 2) contained in and extending out of the housing (see Figures 1-3), 
wherein the needle cover is contained at least partially within the housing and extendable over the needle and out of the housing, and wherein the needle cover is operable to move in relation to the needle such that the needle cover covers the needle when the housing is detached from the sensor hub (see Figures 3a-c);
wherein the needle cover includes one or more cover locks operable to lock the needle cover in an extended position (see Figure 1 [00045]-[0047] mechanisms).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the inserter needle structures and receiving structures of Goode with those taught by Oshima in order to obtain predictable results of safely inserting a needle with cannula into a patient to allow for sensing insertion transcutaneously. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,568,806, US 5,954,643, US 2008/0319414, US 2008/0319416 teach transcutaneous sensors can be used with infusion pumps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791